Case 1:19-cv-03981-ARR-SJB Document 32 Filed 01/21/21 Page 1 of 2 PageID #: 193




William Cafaro, Esq.
Partner
                                   WC
                                    LAW OFFICES OF
                                    WILLIAM CAFARO
                                                                                              Louis M. Leon, Esq.
                                                                                                        Associate
ADMITTED IN NY, CA, MD & TX
                                           108 West 39th Street, Suite 602                         ADMITTED IN NY
Email: bcafaro@cafaroesq.com                New York, New York 10018                    Email: lleon@cafaroesq.com
                                             Telephone: 212.583.7400
Amit Kumar, Esq.                              Facsimile: 212.583.7401
                                                                                           Matthew S. Blum, Esq.
                                                www.cafaroesq.com
Managing Attorney                                                                                    Of Counsel
ADMITTED IN NY & NJ                                                                                 ADMITTED IN NY
Email: akumar@cafaroesq.com                                                         Email: ablum@cafaroesq.com

Andrew S. Buzin, Esq.                                                                   Deena L. Buchanan, Esq.
Of Counsel                                                                                          Of Counsel
ADMITTED IN NY, FL & DC                                                                        ADMITTED IN NM & NJ


                                                              January 21, 2021

Via ECF
Hon. Sanket J. Bulsara, U.S.M.J
United States District Court
Eastern District of New York
225 Cadman Plaza, East, Chambers 304N
Brooklyn, NY 11201

                                          Re:       Marcos v. Café Riviera Inc. et al
                                                    Case No.: 19-cv-03981

Your Honor,

       This office represents the Named Plaintiff as well as the putative class and collective in the
above referenced action brought under the Fair Labor Standards Act (“FLSA”) and New York Labor
Law (“NYLL”). We write to request an extension of time to file a deposition schedule in this case.
Specifically, we are requesting an extension from January 22, 2021 until after the Court rules on
Plaintiffs’ motion to compel, which is currently set for a hearing on February 9, 2021. The Plaintiffs
believe that this extension will be beneficial to the litigation in that should the Court grant any part
of the Plaintiffs’ motion it will almost assuredly necessitate a further deposition of all of the
Defendants resulting in a waste of litigation resources. Once the Parties receive the Court’s Order
on this pending motion and any compelled discovery is reviewed, the Parties will be able to meet
and confer on a comprehensive deposition schedule.

          Plaintiffs contacted Defendants regarding this motion however they failed to respond prior to
filing.
Case 1:19-cv-03981-ARR-SJB Document 32 Filed 01/21/21 Page 2 of 2 PageID #: 194




     Thank you.

                                     Respectfully Submitted,
                                     LAW OFFICE OF WILLIAM CAFARO




                                     __             ____________________
                                     By: Amit Kumar, Esq. (AK 0822)
                                     Attorneys for the Plaintiff and the Putative Class
                                     and Collective

 CC:
 All Attorneys of Record (via ECF)
